Citation Nr: 0802969	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-27 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as post-traumatic 
stress disorder (PTSD) with depression and anxiety.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1974 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in January 2007; a transcript 
is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2007, the Board requested an independent medical 
expert opinion pursuant to 38 C.F.R. § 20.901(d).  In 
November 2007, the Board received the independent medical 
expert opinion and provided a copy to the veteran.  In 
January 2008, the Board received correspondence from the 
veteran in which she challenged certain portions of the 
independent medical expert opinion.  The veteran also 
requested that the case be remanded to the agency of original 
jurisdiction (AOJ) for review of the newly submitted 
evidence.

VA Regulations provide that when the Board receives pertinent 
evidence not reviewed by the AOJ that it must remand that 
evidence to the AOJ unless that procedural right has been 
waived.  38 C.F.R. §§ 19.9, 20.1304(c) (2007).  Here, the 
procedural right has not been waived and the case must be 
remanded.

Accordingly, the case is REMANDED for the following action:

The claim should be reconsidered in 
light of the additional evidence 
submitted.  If any benefit sought on 
appeal remains denied, the veteran 
should then be issued a Supplemental 
Statement of the Case (SSOC) that 
contains notice of all relevant 
actions taken, including a summary 
of the evidence and applicable law 
and regulations considered pertinent 
to the issue.  An appropriate time 
should be allowed for response by 
the veteran.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration if 
in order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



